Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for registering permitted communication partners that are each able to avoid an erroneous registration of unintended communication devices.
The prior art of record (in particular Hu et al. (US 20170085557), Taborn (US 20170134884), Blanco et al. (US 20110238995), and Karnik et al. (US 20160295253)) does not disclose or suggest, with respect to claim 11, the combination of elements consisting of: an operation-side communication device that is operated by an operator; and a machine-side communication device that is connected to an industrial machine, wherein to mutually register the operation-side communication device and the machine-side communication device as partners that are permitted to communicate each other, the operation-side communication device receives machine-side communication device identification information that identifies the machine-side communication device, and then wirelessly transmits a first test signal to the machine-side communication device, the first test signal including the received machine-side communication device identification information; the machine-side communication device determines whether or not the machine-side communication device identification information included in the received first test signal corresponds to identification information on the machine-side communication device itself; if the machine-side communication device determines that the machine-side communication device identification information included in the first test signal corresponds to the identification information on the machine-side communication device itself, the operation-side communication device registers the received machine-side communication device identification information as identification information on a permitted communication partner; the machine-side communication device receives operation-side communication device identification information that identifies the operation-side communication device, and then wirelessly transmits a second test signal to the operation-side communication device, the second test signal including the received operation-side communication device identification information; the operation-side communication device determines whether or not the operation-side communication device identification information included in the received second test signal corresponds to identification information on the operation-side communication device itself; if the operation-side communication device determines that the operation-side communication device identification information included in the second test signal corresponds to the identification information on the operation-side communication device itself, the machine-side communication device registers the received operation-side communication device identification information as identification information on a permitted communication partner if the machine-side communication device determines that the received machine-side communication device identification information corresponds to the identification information on the machine-side communication device itself, a first announcement information is outputted to attract attention to the machine-side communication device; if a first operation corresponding to the first announcement information is performed, the machine-side communication device wirelessly transmits a first operation completion signal to the operation-side communication device, the first operation completion signal indicating completion of the first operation; if the operation-side communication device determines that the received operation-side communication device identification information corresponds to the identification information on the operation-side communication device itself, a second announcement information is outputted to attract attention to the operation-side communication device; if a second operation corresponding to the second announcement information is performed, the operation-side communication device wirelessly transmits a second operation completion signal to the machine-side communication device, the second operation completion signal indicating completion of the second operation; the received machine-side communication device identification information is registered as the identification information on the permitted communication partner after the operation-side communication device receives the first operation completion signal; and the received operation-side communication device identification information is registered as the identification information on the permitted communication partner after the machine-side communication device receives the second operation completion signal. 
Independent claim 11 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 07/07/2022. The same reasoning applies to independent claim 20 mutatis mutandis.  Accordingly, claims 11, 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hu et al. (US 20170310475), “ENTITY AUTHENTICATION METHOD AND DEVICE BASED ON PRE-SHARED KEY.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413